121.	 At the outset of the Second United Nations Development Decade, the undertakings to overcome the conditions of backwardness and subordination which prevail in the greater portion of mankind are still uppermost in the minds of most delegations. The results achieved thus far and the perspectives for the immediate future clearly indicate that we are still far from having achieved true international co-operation or of breathing real-life into the purposes and principles proclaimed in the Charter of San Francisco,
122.	The aggressive policy of imperialism, particularly of North American imperialism, constitutes the main obstacle to the establishment of adequate rules governing relations among States. The present situation in the world eloquently bespeaks the fact that ,the imperialists are not resigning themselves to the loss of their privileges, they are not complying with the precepts of the international organs and they are mobilizing all their resources to hinder the efforts of the countries of the third world to strengthen their own independence and sovereignty. Asia, Africa and Latin America are still the arenas where the decisive struggle is being waged between the subjected people and an imperialism which refuses to bow to the dictates of history.
123.	Indo-China is still the region that polarizes that fundamental contradiction of our day. The war of aggression unleashed by Yankee imperialism against Viet-Nam, Laos and Cambodia not only shows the people of the third world the best example of the true designs of imperialism, but also points to the only way to wipe out the policies of aggression and exploitation. For many years North American imperialism has used against the Viet-Namese people all the warlike resources of its arsenals. Against that people it has mobilized contingents of its allies and Asian lackeys. It has widened aggression against the territories of Cambodia and Laos. In the territories of those three countries it has unleashed all the criminal potentials of its many means of chemical and biological destruction. On Viet-Namese territory it has dropped more bombs than all those that were dropped on Europe in the course of the Second World War. It has committed the most atrocious acts of genocide against the civilian population. It resorts to all means to pressure the Viet-Namese people and to shake its firm decision to achieve independence.
124.	And yet the heroic and determined struggle of the people of Viet-Nam, led by the Government of the Democratic Republic of Viet-Nam and the Provisional Revolutionary Government of South Viet-Nam, has dealt North American imperialism its greatest, most absolute and most irreparable defeat. The incomparable Viet-Namese resistance has proved that imperialism is not invincible. It has opened new channels for the struggle for emancipation of the oppressed peoples. It has also gathered around itself world opposition to American imperialism, and even inside the United States itself, it has let loose resistance to the policy of war and death dictated by the great monopolies.
125.	The result of that confrontation is the complete failure of the United States Government's aims to subjugate the peoples of Indo-China. Today no one, not even the hierarchy of the Pentagon, believes in the possibility of a Yankee military victory. Politically, diplomatically and militarily speaking, the aggression against Viet-Nam has met the worst defeat suffered thus far by North American imperialism and yet the authorities in Washington try at all costs to continue their interference in the Indo-Chinese peninsula, they refuse a total, immediate and unconditional withdrawal of their troops and they cling to their dreams of domination in Asia. It is for that reason that it is indispensable that efforts be redoubled to put an immediate end to the aggression against the people of Indo-China. Solidarity with the peoples of that region is still an unshakable duty for all until the full liquidation of imperialist aggression is achieved.
126.	The seven-point proposal of the Provisional Revolutionary Government of South Viet-Nam is the sole formula that can restore peace and correctly solve the problem of Viet-Nam, guaranteeing fundamental national rights to the Viet-Namese people, That proposal is also consistent with the interests of the North American people and with the aspirations to peace and justice of other peoples all over the world. The Government in Washington has thus far refused to reply to the peaceful initiative of the Viet-Namese people. In the meantime the United States stubbornly continues and widens the war by the clumsy maneuver of so-called "Viet-Namization"; it tries to obtain military victories in order to negotiate from a position of strength; it continues its aggression and its interference in South Viet-Nam and it makes use of the warmongering group of Nguyen Van Thieu as an instrument of its neo-colonialist policies. The American refusal to reply to the proposals of the Provisional Revolutionary Government of South VietNam and its stubbornness in imposing the Thieu group through a scandalous electoral farce clearly indicate that the Government of the United States means to continue violating the right to self-determination of the South Viet-Namese people and intends to perpetuate its aggression.
127.	It is for that reason that world public opinion must resolutely condemn the policy of the war of imperialism; it must insist that the Government in Washington give a favorable response to the peace initiatives of the Provisional Revolutionary Government and that it commit itself to the immediate, total and unconditional withdrawal of all its troops. The Government of the United States must be required to abide by and respect the agreements of September 1962 on Laos, to put an immediate end to the aggression and intervention against that country and, furthermore, to respect the independence, peace, neutrality and territorial integrity of Cambodia and fully, totally and unconditionally to cease its intervention in that country.
128.	The numberless crimes committed by North American imperialism against the people of Indo-China constitute a debt in blood that the imperialists have assumed towards all peoples of the world that no propagandistic or diplomatic maneuvers can ever disguise Towards Viet-Nam, furthermore, the peoples of the world have assumed an immense debt of gratitude for the contribution that that small Asian country by its indomitable resistance has made to the cause of preserving the independence and peace by the rest of mankind.
129.	In Latin America the revolutionary anti-imperialist movement is still gaining ground and shaking the foundations of North American hegemony over a region of the world where the United States monopolies exercised almost exclusive domination for almost a century. The establishment of the Government of Popular Unity in Chile, the establishment in Peru of a nationalist Government and the development all over the continent of a popular movement which offers the most concrete example, in the case of Uruguay, of throwing out of government the oligarchic group serving imperialism; these are all obvious signs that Latin America has now entered a new phase, one that will not be concluded until the entire continent has achieved its , second and true independence.
130.	For years the North American imperialists considered Latin America as their own private domain, where their monopolies could impose their will and where the peoples were denied the possibilities of recovering their natural resources or fully exercising their sovereign rights. Every .serious effort made by our people to take a step towards independence and progress was brutally cut off by the imperialist Government of the United States. With the guilty connivance or the servile applause of the Organization of American States, Yankee imperialism and its continental servants cut off at the root, the efforts of our peoples to set up more just systems of government and eliminate the causes of backwardness, misery and exploitation imposed on them by centuries of vassalage. The peoples of Latin America remember far too well the heroic efforts of Augusto Cesar Sandino in the mountains of Nicaragua; the open intervention against Guatemala in 1954; the landing of Yankee troops in Santo Domingo in 1965; the massacres of the Panamanian people; the colonial occupation of Puerto Rico; the establishment of Fascist regimes; the slaughter of Indians, workers, peasants and students when they claimed their rights; the invasion of Cuba in 1961; and the pressures on and interference in the affairs of our peoples.
131.	But today the situation begins to change radically. The time when American imperialism could dominate our continent without let or hindrance has ended. The Latin American peoples now, with firm step., have headed toward their full national emancipation. The imperialists and the parasitic oligarchies know that today they confront a fight to the finish, cne in which they are condemned by history to fail: thus they unscrupulously organize a continental repression against all revolutionary movements, and devise conspiracies and provocations against popular governments. The recent fascist coup d'etat in Bolivia under the Yankee Central Intelligence Agency with the open support of the Governments of Brazil, Paraguay and Argentina, was an assault on the revolutionary movement and against all the peoples of Latin America. Fascism has gained an ephemeral victory in Bolivia. It imposed itself over the corpses of hundreds of workers and students, but its regime of hatred, treason and crime will not last. The Bolivian people know how to regain the positions they have momentarily lost, and then to advance and conquer revolutionary power.
132.	As the Prime Minister of the Revolutionary Government of Cuba, Commander Fidel Castro, stated on 27 August last:
"We are fully convinced that that Government cannot last, that the Fascists will not be able to keep themselves in power, that the Bolivians will indefatigably struggle until they, shall we say, regain the right road. But it will be more than the right road; it will be to gain power through revolution.
"It is obvious that imperialism and reaction have hurled a great challenge to the revolutionary movement with the events in Bolivia, And it is the duty of the international revolutionary movement, to give help and moral and material support to the Bolivian revolutionary in their struggle for liberation."
133.	Imperialism and its oligarchic underlings cannot set back the revolutionary movement in Latin America. The struggle of the people of this continent has gone once and for all beyond the channels in which the exploiters those lackey regimes and those reformist and shaky groups tried to keep them. The a glorious example of thousands of revolutionary fighters who lost their lives for the cause of continental emancipation constitutes the impetus of the present process and the sure guarantee that that process will not stop until the last Latin American country has fully shaken off Yankee vassalage. The thoughts and the im-mortal example of Commander Ernesto Che Guevara are today more living and powerful than ever, and offer encouragement to millions of Latin Americans in their march towards the battle without fear and without surrender, ready now and forever to conquer their independence once and for all.
134.	The Revolutionary Government of Cuba is deeply convinced of the total victory which will crown the revolutionary movements and the peoples of Latin America. We pledge our full solidarity to the revolutionary fighters in all corners of America and to the popular Governments that endeavor to strengthen their national independence.
135.	The revolutionary position of Cuba and its unshakable commitment to those who are heroically confronting Yankee imperialism will never change. Cuba will not bring down its revolutionary flag in any circumstances. We shall stubbornly and with determination stand up against Yankee imperialism and its Latin American lackeys. to the gambles, maneuvers and lying campaigns of imperialism, Cuba can once again emphatically and categorically reply that it has no desire to rejoin the so-called Organization of American States, nor to re-establish relations with the puppet regimes of imperialism which oppress their peoples and are composed of corrupt and servile exploiting minorities. The Organization of American States is a putrid Organization, in bad repute, useless and already breathing its last. The Organization of American States will inevitably disappear, swept away by the un-containable waves of revolution of the Latin American peoples.
136.	With regard to bilateral relations, Cuba wishes to state that it would only be ready to re-establish such relations with those Latin American countries that have shaken off Yankee domination and that act with true sovereignty and really defend the interests of their peoples against foreign monopolies. With oligarchs, with demagogues, with pretenders and with traitors to Latin America, we shall never have anything to do. They, too, will be irredeemably smashed by the revolutionary action of their own peoples.
137.	With regard to the foreman of the Organization of American States, United States imperialism, the Revolutionary Government of Cuba has unshakably and unequivocally defined its position. Under no circumstances and regardless of the difficulties our people may have to confront, will Cuba ever abandon its position of principle: we are revolutionary and anti-imperialist and fully support the anti-imperialist movements of liberation on our continent. We shall not compromise with American imperialism. We shall never seek conciliation or understanding with the imperialists that for so many years exploited us, as today they exploit millions of our brothers on this continent  with those who sow war and destruction among the peoples of south-east Asia, with those who uphold the reactionary and non-popular groups, with those who tried to break the backs of our people and organized against us blockades, mercenary aggressions and threats of total extermination. The foreign policy of the Revolutionary Government of Cuba is based on immutable principles. We are bound to the movement of liberation against imperialism, and that struggle will not end until the peoples in their resolute battle and fighting united will have beaten to their knees those who are to blame for exploitation, misery and backwardness.
138.	The struggle for the total emancipation of Latin America is a factor of crucial importance in the process of the liberation of the peoples of the third world and basic to true universal peace.
139.	Independent and progressive States are in duty bound to support the liberating undertakings of peoples of this part of the world.
140.	Cuba is at one with the peoples subjected to colonial domination, particularly in Angola, Mozambique and Guinea (Bissau). Once again we state our repudiation of the political and criminal policies of racial segregation imposed by the South African regime, and we repeat our support Arr the struggle of the peoples of Namibia and Zimbabwe,
141.	At the same time, we wish to express the imperative duty of Member States to assist the people of Puerto Rico in their struggle against United States colonialism. The discussion that took place this year on our request [A/8441 and Add J] for examination in the Assembly of the colonial case of that territory has merely shown up the United States fallacies regarding the status of Puerto Rico. The United States delegation was unable to refute any of our arguments, which eloquently proved that that sister island has been subjected to classical colonialism and that its people have never been allowed freely to exercise their inalienable right to self-determination. Cuba will continue to fight for this Organization to fulfill its duties-those duties imposed on it by resolution 1514 (XV)--with regard to Puerto Rico. We shall continue to urge the United Nations to assume its full responsibilities so that we shall know once and for all whether the anti-colonialism of this Organization is a universal principle or whether it becomes useless when we call for its use against American pressure.
142.	Cuba wishes to confirm the position we adopted on the question of the conflict in the Middle East. We repeat that this question cannot be solved until the State of Israel withdraws its armed forces from the territories it occupied in a number of Arab States and until the people of Palestine are guaranteed full exercise of their national rights,
143.	Cuba insists upon the withdrawal of United States troops occupying South Korea and the dissolution of the so-called United Nations Commission for the Unification and Rehabilitation of Korea, Implementation of both these measures is the imperative duty of this Organization if it is to comply with the principles of its Charter. The United Nations interference in the domestic affairs of Korea must cease forthwith, and the Korean people must be permitted, alone and without alien interference, to solve the problem of the country's reunification.
144.	Once again the General Assembly is to consider the question of the restoration of the lawful rights of the People's Republic of China. On this, our position is the same as that stated and defined year after year from this same rostrum. Consistent with that position, the Cuban delegation is co-sponsoring the draft resolution which advocates the restoration of the rights of that State and the expulsion of the Chiang Kai-shek group [A/L.630 and Add J].
145.	The United Nations must truly become universal. To do so, we have to secure the participation in this Organization of the German Democratic Republic, a sovereign and independent State.
146.	The world of today is living through a determining moment for its future. The conflict between the forces of progress and the interests of the minorities that hold wealth has reached a critical moment. While the retrograde forcer* preserve their hegemony in some regions of the world and reflect their influence in our Organization, we can hardly expect satisfactory results from the efforts being made to promote international co-operation.
147.	The present international moment, at the same time, however, is filled with potential progress and happiness for peoples. Imperialism stands surrounded by many contradictions and it has found turned against it the results of its aggressive policies. The crisis of United States imperialism ruminated in the recent economic measures announced by
Nixon. They reflect the growing obstacles that United States monopolies are finding in their role as the gendarmes of mankind. But, by the same token, they are an indication of the fact that imperialism intends to solve its difficulties at the expense of the legitimate interests of the developing countries, which would be the ones to suffer from the arbitrary restrictions imposed on international trade which those United States decisions have created. This being the case, the countries of what we call the third world must redouble the defense of their common interests and stand together against the American designs.
148.	At the beginning of the last decade the imperialist Government of the United States arbitrarily canceled the Cuban sugar quota and imposed a savage economic and trade blockade on our country. When these illegal and criminal measures were adopted against Cuba, my country did not enjoy the solidarity which the international community called for under the San Francisco Charter. On the contrary, other countries accepted the crumbs of what was left of our sugar quota, handed out by the Yankees as bribery to purchase the necessary votes to push through the Organization of American States the decisions against Cuba.
149.	The United Nations turned a deaf ear to our denunciations, and Cuba had to confront and resist alone, counting only on the assistance of the socialist countries to outlive the criminal measures intended to strangle us economically,
150.	Today, Yankee imperialism is imposing restrictions which seriously affect the developing nations and particularly those of Latin America. Those who yesterday tore up the agreements born of our common history are now reaping the fruits of their docility in the face of the imperialist dictates. It is not Cuba, but they, who today must confront the arbitrary restrictions, the barriers to trade and the obstacles to their development.
151.	Cuba, which yesterday suffered much more drastic measures intended to destroy it and confronted them with courage while other Latin American countries not only abandoned it but quickly hastened to participate in despoiling a sister people of its rights; Cuba, which had to stand practically alone against the criminal policy of Yankee imperialism; Cuba today offers its support to the just claim of the third world against the restrictive measures imposed on international trade by the Government of Washington.
152.	For the peoples of Asia, Africa and Latin America the future holds periods of strife and sacrifice. The future to which those peoples have a right is not one that can be easily won, but victory is not far off, and how close it is will depend on the degree of cohesion and determination with which the progressive forces battle. The united struggle of the socialist countries, the peoples of the third world and the revolutionary forces of the rest of the world could very well surround the imperialists and turn the balance of history once and for all in favor of those who struggle for justice, peace and the progress of mankind.
153.	Cuba, whose international policy draws inspiration from revolutionary principles, whose line of conduct is inspired by the heroic traditions of our people, whose acts obey the rule of full solidarity with oppressed peoples, faces the future with optimism. The peoples subjected by imperialism, colonialism and neo-colonialism will not falter in their struggle for full liberation, and in that struggle lies the key to the future. And in that struggle they can always rely upon the solidarity of Cuba.




